DETAILED ACTION
In response to communication filed on 22 July 2020, claims 1, 2, 4, 6-7, 9, 11-13, 15-16, 20, 22-24 are amended. Claims 3, 8, 10, 17 and 19 are canceled. Claim 25 is added. Claims 1-2, 4-7, 9, 11-16, 18 and 20-25 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2020 has been entered.

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 22 July 2020, have been fully considered, and based on the amendments the objections have been withdrawn. 

Applicant’s arguments, see “Claim Rejections Under 35 U.S.C § 103”, filed 22 July 2020, have been fully considered, but are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection below.


Claim Objections
Claim 2  is objected to because of the following informalities:
Claim 2 recites “corresponding to the data requested by the metadata object” should read as --corresponding to the data requested by the query metadata object” as it appears to be a typographical error and may cause potential antecedent basis issues. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claim 25 is recited as being directed to a “method”. As a result, claim 25 has been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

Step 2A – Prong One:
Claim 25 recites limitations:
… the different elements being linked to one another so that the input received via the different elements forms a data object representative of the search query;
determining… a plurality of databases in which to execute the search query based on the data object; and 
executing… the search query within the determined plurality of databases to retrieve data responsive to the search query.   
These claim limitations appear to be reciting a “Mental Process” including evaluation and judgement which may be performed in a human mind. 
A human being can mentally apply evaluation to link different elements and form a data object representative of the search query that can provide what the search should be. A human mind can apply judgement to determine that on which database should a search query be executed based on the determined data object. For instance if there are multiple databases such as sales related or product related, based on what data needs to be retrieved a human mind can mentally apply judgement to make a determination as to which databases would have the required information. Once the databases are determined, a human being can mentally apply evaluation to retrieve that required data from those databases.  
Step 2A – Prong Two:
Claim 25 further recites limitations:
receiving, by a computing device, input about a search query, the input being received on a plurality of different elements of a user interface,…
These claim limitations as a whole have been identified as insignificant extra-solution activity, specifically a pre-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering search query information and does not appear to integrate the abstract idea into a practical application.
Claim 25 further recites limitations:
… by the computing device… 

Step 2B:
Claim 25 further recites limitations:
receiving, by a computing device, input about a search query, the input being received on a plurality of different elements of a user interface,
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data related to request information and appears to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving search query information. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 25 further recites limitations:
… by the computing device… 
These claim limitations as a whole appear to be to merely adding the use of generic computer components such as memory and a processor which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). Hence these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brisebois et al. (US 2017/0308573 A1, hereinafter “Brisebois”).

Regarding claim 25, Brisebois teaches
A method comprising: (see Brisebois, [0002] “relates to systems and methods for multi-data source query implementation and aggregation”). 
receiving, by a computing device, input about a search query, the input being received on a plurality of different elements of a user interface, and (see Brisebois, [0065] “the user interface 240 enables the user to submit a query to the BIM system 130 to access the data or metadata stored at the databases 232. Moreover, the query can be based on any number of or type of data or metadata fields or variables”) the different elements being linked to one another so that the input received via the different elements forms a data object representative of the search query; (see Brisebois, [0065] “by enabling, a user to create a query based on any number or type of fields, complex queries can be generated”; [0067] “The query manager 242 can cause the available types of search parameters… some queries may be provided using a text-based interface or using a text-field in a Graphical User Interface (GUI). In such cases, the query manager 242 may be configured to parse the query“). 
determining, by the computing device, a plurality of databases in which to execute the search query based on the data object; and (see Brisebois, [0074] “a user or group 
executing, by the computing device, the search query within the determined plurality of databases to retrieve data responsive to the search query (see Brisebois, [0074] “The query controller 314 schedules and runs normalized queries against each data sources independently and securely. The aggregator 316 collects and merges the aggregates of the results into a single analysis”).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 11, 13 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Freire (US 2014/0214809 A1, hereinafter “Freire”) in view of Brisebois et al. (US 2017/0308573 A1, hereinafter “Brisebois”) further in view of Chen et al. (US 8,762,374 B1, hereinafter “Chen”). 

Regarding claim 1, Freire teaches
A method of (see Freire, [0003] “method for managing data”) performing a query, comprising: (see Freire, [0003] “Managing data may comprise, for example… querying, transforming, interpreting… data”).
receiving a first user input… (see Freire, [0038] “the user 26 may submit the user request using the user portion 14”) and a database operation to be performed on the plurality of data sources; (see Freire, [0079] “These parameters may include the number of records, paging specifics, filtering, parsing, transformations, etc. Generally, these parameters… originate from the user of the request”; [0038] “a user 26 submits a request to the midware system 10 and the midware system 10 manages data with or to at least one data source 28 in accordance with the user request”; [0035] “may be used to manage data to and/or from multiple data sources”; Fig. 2 - 28 –Data Sources - there are plurality of data sources). 
generating, (see Freire, [0057] “After the workflow manager 40 processes the user request 32 (including parsing, checking, and making query level transformations), the user request 32 becomes a system request 62”) based on the received first user input, (see Freire, [0038] “the user 26 may submit the user request using the user portion 14”) a query metadata object requesting data from the plurality of data sources, wherein the query metadata object defines the plurality of data sources (see Freire, [0057] “After the workflow manager 40 processes the user request 32 (including parsing, checking, and making query level transformations), the user request 32 becomes a system request 62… The workflow manager 40 redirects the system request 62 to one or more adapters 60 depending on the sources to be queried to fulfill the request”; [0081] “The requested parameterized information is generated with the system request and is processed by a parameter parser” – system request has been interpreted as query metadata object) and the database operation; (see Freire, [0079] “The system request's 62 parameters related to how the data should be returned are identified. These parameters may include the number of records, paging specifics, filtering, parsing, transformations, etc.”).
receiving the query metadata object requesting data from the plurality of data sources; (see Freire, [0061] “The adapter 60 (whichever adapter 60 is relevant to the data source 28 to which the request is redirected) receives the system request 62”; [0035] “may be used to manage data to and/or from multiple data sources”; Fig. 2 - 28 –Data Sources - there are plurality of data sources). 
generating, based on the query metadata object, one or more queries corresponding to one or more of the plurality of data sources; (see Freire, [0060] “The adapter 60 (whichever adapter 60 is relevant to the data source 28 to which the request is redirected) receives the system request 62 and creates a query to obtain the data from the underlying data source 28”; [0035] “may be used to manage data to and/or from multiple data sources”; Fig. 2 – 28; There are plurality of data sources”)
transmitting the one or more queries to the one or more of the plurality of data sources; (see Freire, [0101] “Once the query is generated, it is passed to a query dispatcher 112. The query dispatcher 112 may also use data source's specific information… runs the queries against the data source”; [0035] “may be used to manage data to and/or from multiple data sources”; Fig. 2 – 28; There are plurality of data sources”). 
receiving one or more results of the one or more queries; (see Freire, [0040] “gathers data across… several disparate data sources 28… and consolidates the results”; [0090] “Dataset requests 72 may include multiple types of sources… Once the queries are executed, results such as data… are analyzed and sent to a dispatcher 96”).
performing, (see Freire, [0119] “A raw response is provided by the adapters 60 in response to the user request 32. The transformation manager 46 performs transformations on the response”) based on the database operation specified in the query metadata object, (see Freire, [0079] “The system request's 62 parameters related to how the data should be returned are identified. These parameters may include the number of records, paging specifics, filtering, parsing, transformations, etc.” - system request has been interpreted as query one or more operations on the one or more results by: (see Freire, [0061] “The adapter 60 retrieves the data from the underlying data source 28 and returns it for processing into a response… the adapter 60 transmits the data to the transformation manager”; [0064] “The transformation manager 46 receives data from the adapter 60 as raw data. The transformation manager 46 may perform one or more transformations to the data”; [0074] “The dataset manager 70 validates the system request 62 and completes it with information from the dataset design. The information may be paging information, information to display the correct page within several pages, the number of records to be returned”; [0117] “a transformer 140 may be used to do several transformations such as format, aggregate, clean, parse, conversions”).
based on a size of data associated with the one or more results, [0074] “The dataset manager 70 validates the system request 62 and completes it with information from the dataset design. The information may be paging information, information to display the correct page within several pages, the number of records to be returned”; [0116] “The paging controller 138 returns the page number and records as requested”). 
based on the size of the data associated with the one or more results, (see Freire, [0074] “The dataset manager 70 validates the system request 62 and completes it with information from the dataset design. The information may be…the number of records to be returned”; [0116] “The paging controller 138 returns the page number and records as requested”). 
the one or more results from the one or more queries (see Freire, [0040] “gathers data across… several disparate data sources 28… and consolidates the results”; [0090] “Dataset requests 72 may include multiple types of sources… Once the queries are executed, results such as data… are analyzed and sent to a dispatcher 96”).
Freire does not explicitly teach receiving a first user input specifying a plurality of data sources; determining based on a size of data associated with the one or more results, a first portion of the one or more results; performing the one or more operations on the first portion of the one or more results; sending, for delivery to a remote device, a result of performing the one or more operations on the first portion of the one or more results; determining, based on receiving a second user input and based on the size of the data associated with the one or more results, a second portion of the one or more results; performing the one or more operations on the second portion of the one or more results; and sending, for delivery to the remote device, a result of performing the one or more operations on the second portion of the one or more results; and storing the one or more results from the one or more queries in a block memory.
However, Brisebois teaches multi-data source query implementation and aggregation and also teaches
user interface to input search parameters specifying a plurality of data sources (see Brisebois, [0067] “The query manager 242 can cause the available types of search parameters for searching the databases 232 to be presented to a user via the user interface 240.  These search parameter types can include any type of search parameter that can be used to form a query for searching the databases 232.  For example, the search parameter types can include… data sources (e.g., internal data sources, external data sources, communication sources, sales department sources, product design sources, etc.)”). 
and storing the query results (see Brisebois, [0069] “options relating to how query results are… stored”) in a block memory (see Brisebois, [0023] “memory, database, information base, data store, tables, hardware, and the like may be used herein to refer to system component or  components into which information may be entered or otherwise recorded...  The terms "data," "information," along with similar terms may be replaced by other terminologies referring to a group of bits”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of specifying data sources and storing results in the memory as being disclosed and taught by Brisebois in the system taught by Freire 
The proposed combination of Freire and Brisebois does not explicitly teach determining based on a size of data associated with the one or more results, a first portion of the one or more results; performing the one or more operations on the first portion of the one or more results; sending, for delivery to a remote device, a result of performing the one or more operations on the first portion of the one or more results; determining, based on receiving a second user input and based on the size of the data associated with the one or more results, a second portion of the one or more results; performing the one or more operations on the second portion of the one or more results; and sending, for delivery to the remote device, a result of performing the one or more operations on the second portion of the one or more results. 
However, Chen teaches ranking search results for presentation and also teaches
determining,… (see Chen, [col9 line45] “the delay can be minimized by controlling p. For example, p may be set to 10. In other words, only the top 10 results will be re-ranked when the user submits the query”) a first portion of the one or more results; (see Chen, [col9 line45] “the delay can be minimized by controlling p. For example, p may be set to 10. In other words, only the top 10 results will be re-ranked when the user submits the query”). 
performing the one or more operations on the first portion of the one or more results; (see Chen, [col9 line46] “For example, p may be set to 10. In other words, only the top 10 results will be re-ranked when the user submits the query” – Re-ranking results is an operation performed on the first portion of the results). 
sending, for delivery to a remote device, (see Chen, [col13 line15] “when the user 703 submits a search query, the client uploads the query and the current task of the user to the search engine of cloud 800. The search engine then returns a personalized rank list to the client”) a result of performing the one or more operations on the first portion of the one or more results; (see Chen, [col9 line46] “For example, p may be set to 10. In other words, only the top 10 results will be re-ranked when the user submits the query. They are shown in the first page of the result set”. [col2 line1] “ranking search results for presentation to the user” - Re-ranking results is an operation performed on the first portion of the results). 
determining, based on receiving a second user input and… (see Chen, [col9 line49] “when the user clicks a "next page" button”) a second portion of the one or more results; (see Chen, [col9 line49] “The next 10 results may be re-ranked”). 
performing the one or more operations on the second portion of the one or more results; and (see Chen, [col9 line49] “The next 10 results may be re-ranked” - Re-ranking results is an operation performed on the second portion of the results that are next 10 results). 
sending, for delivery to the remote device, (see Chen, [col13 line15] “when the user 703 submits a search query, the client uploads the query and the current task of the user to the search engine of cloud 800. The search engine then returns a personalized rank list to the client”) a result of performing the one or more operations on the second portion of the one or more results; and (see Chen, [col9 line49] “The next 10 results may be re-ranked”; [col2 line1] “ranking search results for presentation to the user” - Re-ranking results is an operation performed on the second portion of the results that are next 10 results)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of storing results in the memory and determining if the results are found in the memory as disclosed and taught by Chen in the system taught by the proposed combination of Freire and Brisebois to yield the predictable results of increasing the response time and minimize the delay of returning the results (see 
Claims 11 and 20 incorporate substantively all the limitations of claim 1 in a system and computer-readable medium form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Freire, Brisebois and Chen teaches
wherein the query metadata object defines one or more of: (see Freire, [0057] “After the workflow manager 40 processes the user request 32 (including parsing, checking, and making query level transformations), the user request 32 becomes a system request 62”) filter conditions, (see Freire, [0079] “The system request's 62 parameters related to how the data should be returned are identified. These parameters may include… filtering”). 
Claim 13 incorporates substantively all the limitations of claim 4 in a system form and is rejected under the same rationale.

Regarding claim 21, the proposed combination of Freire, Brisebois and Chen teaches
wherein the remote device is configured to (see Chen, [col13 line15] “when the user 703 submits a search query, the client uploads the query and the current task of the user to the search engine of cloud 800. The search engine then returns a personalized rank list to the client”) display the result of performing the one or more operations on the first portion of the one or more results (see Chen, [col9 line46] “For example, p may be set to 10. In other words, only the top 10 results will be re-ranked when the user submits the query. They are 
Claim 23 incorporates substantively all the limitations of claim 21 in a system form and is rejected under the same rationale.

Regarding claim 22, the proposed combination of Freire, Brisebois and Chen teaches
wherein the received user input corresponds to at least one of (see Chen, [col9 line49] “when the user clicks a "next page" button”) a paging (see Chen, [col9 line49] “when the user clicks a "next page" button”) through the display of the result of performing the one or more operations on the first portion of the one or more results (see Chen, [col9 line46] “For example, p may be set to 10. In other words, only the top 10 results will be re-ranked when the user submits the query. They are shown in the first page of the result set”). The motivation for the proposed combination is maintained. 
Claim 24 incorporates substantively all the limitations of claim 22 in a system form and is rejected under the same rationale.

Claims 2, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Freire, Brisebois and Chen in view of Yellai (US 2018/0144065 A1, hereinafter “Yellai”).

Regarding claim 2, the proposed combination of Freire, Brisebois and Chen teaches
that at least some of the data requested by the query metadata object (see Freire, [0061] “The adapter 60 (whichever adapter 60 is relevant to the data source 28 to which the request is redirected) receives the system request 62”; [0035] “may be used to manage data to 
the data requested by the metadata object (see Freire, [0061] “The adapter 60 (whichever adapter 60 is relevant to the data source 28 to which the request is redirected) receives the system request 62”; [0035] “may be used to manage data to and/or from multiple data sources”; Fig. 2 - 28 –Data Sources - there are plurality of data sources). 
The proposed combination of Freire, Brisebois and Chen does not explicitly teach determining that at least some of the data requested by the query metadata object is present in the block memory; and declining to generate a query corresponding to the data requested by the metadata object that is present in the block memory.
However, Yellai teaches query processing, query execution along with transforming results and teaches
determining that stored result with valid content (see Yellai, [0047] “determining whether an existing stored real result table has valid content to enable it to be reused as the real result table for a given new subquery”) is present in the block memory; and (see Yellai, [0047] “determining whether an existing stored real result table has valid content to enable it to be reused as the real result table for a given new subquery”).
declining to generate a query corresponding to a new query request that is present in the block memory (see Yellai, [0047] “the results may be kept as permanent results, such that they may be used in future queries, avoiding the need to create new results each time a new query is encountered”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of storing results in the memory and determining if the results are found in the memory as disclosed and taught by Yellai in the system taught by the proposed combination of Freire, Brisebois and Chen to yield the predictable results of saving processing time by using saved results and avoiding to generate 
Claim 12 incorporates substantively all the limitations of claim 2 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Freire, Brisebois and Chen teaches
the one or more results of the one or more operations (see Freire, [0061] “The adapter 60 retrieves the data from the underlying data source 28 and returns it for processing into a response… the adapter 60 transmits the data to the transformation manager”; [0064] “The transformation manager 46 receives data from the adapter 60 as raw data.  The transformation manager 46 may perform one or more transformations to the data”; [0117] “If the transformation is aesthetic, a transformer 140 may be used to do several transformations such as format, aggregate, clean, parse, conversions”).
The proposed combination of Freire, Brisebois and Chen does not explicitly teach storing the one or more results of the one or more operations in the block memory.
However, Yellai teaches query processing, query execution along with transforming results and teaches
storing the transformed results in the block memory (see Yellai, [0045] “They take the query results as input and return filtered and/or aggregated and/or transformed results as output”; [0020] “The visually represented dataset may be output in any manner and/or stored.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of storing results in the memory and determining if the results are found in the memory as disclosed and taught by Yellai in the system taught by the proposed combination of Freire, Brisebois and Chen to yield the predictable results of saving processing time by using saved results and avoiding to generate new results each time a new query is encountered  (see Yellai, [0047] “the results may be kept as permanent results, such that they may be used in future queries, avoiding the need to create new results each time a new query is encountered. This may provide some savings in terms of processing time. In the above example, the method might, rather than creating and filling a given real result, involve identifying an existing stored real result table which can be re-used in relation to the given new subquery”).
Claim 18 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Freire, Brisebois and Chen in view of Barsness et al. (US 2005/0044063 A1, hereinafter “Barsness”).

Regarding claim 5, the proposed combination of Freire, Brisebois and Chen teaches
the one or more queries (see Freire, [0101] “the queries to be run against the data sources”).
The proposed combination of Freire, Brisebois and Chen does not explicitly teach updating the one or more queries at a pre-determined interval. 

updating queries (see Barsness, [0058] “re-execution management for the query is initiated”) at a pre-determined interval (see Barsness, [0054] “the query 212 can be provided with a time parameter 216. The time parameter 216 can be used to determine a timeframe 224 during which the query 212, i.e., the re-executable query 223 is supposed to be repeatedly executed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of updating queries at a determined timeframe as disclosed and taught by Barsness in the system taught by the proposed combination of Freire, Brisebois and Chen to yield the predictable results of effectively updating the query results based on the database changes (see Barsness, [0012] “Managing re-execution of the query comprises storing the initial query result in a temporary query result data structure, executing a trigger procedure for tracking database changes, when the trigger procedure detects a database change, updating the temporary query result data structure on the basis of the detected database change, and, when the query is re-executed against the database, returning the temporary query result data structure to the issuing entity as query result”).
Claim 14 incorporates substantively all the limitations of claim 5 in a system form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Freire, Brisebois, Chen and Barsness teaches
wherein the pre-determined interval is defined (see Barsness, [0054] “the query 212 can be provided with a time parameter 216. The time parameter 216 can be used to determine a timeframe 224 during which the query 212, i.e., the re-executable query 223 is supposed to be repeatedly executed”) by the received query metadata object (see Freire, [0061] “The 
Claim 15 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Freire, Brisebois and Chen teaches
the query metadata object (see Freire, [0061] “The adapter 60 (whichever adapter 60 is relevant to the data source 28 to which the request is redirected) receives the system request 62”).
The proposed combination of Freire, Brisebois and Chen does not explicitly teach storing the query metadata object for later execution. 
However, Barsness teaches optimized execution of queries and also teaches
storing query information for later execution (see Barsness, [0054] “The time parameter 216 can be used to determine a timeframe 224 during which the query 212, i.e., the re-executable query 223 is supposed to be repeatedly executed.  The re-executable query 223 can be stored together with the determined timeframe 224 within the query specifications 222”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of storing query information for later execution as disclosed and taught by Barsness in the system taught by the proposed combination of Freire, Brisebois and Chen to yield the predictable results of effectively updating the query results based on the database changes (see Barsness, [0012] “Managing re-execution of the query comprises storing the initial query result in a temporary query result data structure, executing a trigger procedure for tracking database changes, when the trigger procedure detects a database change, updating the temporary query result data structure on the basis of the detected database change, and, when the query is re-executed against the 
Claim 16 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158